Citation Nr: 1042711	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-31 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for renal insufficiency 
with a transplanted kidney to include as due to exposure to Agent 
Orange. 

2.  Entitlement to service connection for abdominal ventral 
hernia to include as secondary to exposure to Agent Orange and to 
include as secondary to kidney disease. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from May 1970 to 
January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
 
In April 2010, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his claim.  
A complete transcript is of record.  


FINDINGS OF FACT

1.  The information of record establishes that the Veteran did 
not serve in the Republic of Vietnam and did not serve in Korea 
from April 1968 up through July 1969 along the demilitarized zone 
(DMZ); thus exposure to herbicide agents in service cannot be 
presumed.  

2.  Renal insufficiency with a transplanted kidney was not 
manifested during service or until two years after separation 
from service and is not shown to be causally or etiologically 
related to such service.   

3.  Abdominal ventral hernia was not manifested during service or 
until many years after serivce and is not shown to be causally or 
etiologically related to such service or to a service-connected 
disability.  




CONCLUSIONS OF LAW

1.  Renal insufficiency with a transplanted kidney was not 
incurred in or aggravated during active service, nor may it be 
presumed to have been so incurred, and the presumption of 
exposure to Agent Orange does not apply.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  Abdominal ventral hernia was not incurred in service, and may 
not be presumed to have been incurred during service, and the 
presumption of exposure to Agent Orange does not apply. 38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the veteran in April 2006 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.    

There is no allegation from the veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of these claims.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in March 2006, the RO 
provided the veteran with notice of what type of information and 
evidence was needed to establish disability ratings, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to all issues on 
appeal.  

Therefore, adequate notice was provided to the veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  
Next, VA has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing an in-service event, injury, or 
disease, or manifestations of certain diseases during the 
presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be associated" 
with service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

First, the RO has obtained VA outpatient treatment records, 
private treatment records, and records from the Social Security 
Administration (SSA).  And  he was provided an opportunity to set 
forth his contentions during the hearing before the undersigned 
Veterans Law Judge in April 2010.  

It is noted that while the veteran was examined by VA in July 
2006, a nexus opinion is not of record.  However the Board finds 
that a remand for an opnion is not in order.  Given the absence 
of in-service evidence of chronic manifestations of the disorders 
on appeal, no evidence of the disorders for many years after 
separation, and no competent evidence of a nexus between service 
and the veteran's claims, a remand for a VA examination would 
unduly delay resolution.  Therefore, remand for a VA examination 
is not warranted.  Thus, the available records and medical 
evidence have been obtained in order to make an adequate 
determinations as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  Service connection means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service, or 
if preexisting such service, was aggravated by service.  This may 
be accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).  In order to prevail on 
the issue of service connection there must be competent evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

For a Veteran who served 90 days or more of active service during 
a war period or after December 31, 1946, certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).

A Veteran, who served in the Republic of Vietnam between January 
1962 and May 1975, is presumed to have been exposed during such 
service to herbicide agents to include that which is commonly 
referred to as Agent Orange.  38 U.S.C.A. § 1116(f).

The list of diseases that may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange does 
not include kidney disease or abdominal hernia.  38 C.F.R. § 
3.309(e). 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  

The Department of Defense has confirmed that Agent Orange was 
used along the southern boundary of the DMZ in Korea from April 
1968 through July 1969 to defoliate the fields of fire between 
the front line defensive positions and the south barrier fence.  
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10.  

The Veteran's DD-214 shows that the Veteran served on active duty 
from May 1970 to January 1972, and that he had no Vietnam 
service.  It also shows that he did have service in Korea during 
his active service.  As the Veteran was in service subsequent to 
the time frame noted, (i.e. he served from May 1970 to January 
1971), and the service department has reported no use of 
herbicides during the time the Veteran was in service, the 
evidence is against a finding that he was exposed to herbicides 
while in service during the time that he was stationed in Korea.  
Indeed, the Veteran's statements do not report witnessing the use 
of herbicides, or otherwise explain why he believes he was 
exposed to herbicides. Since the evidence does not support a 
finding that he was exposed to herbicides, the presumptions of 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) do not apply.  However, the 
Veteran may be entitled to service connection for kidney disease 
and/or hernias by way of direct service connection provided the 
criteria noted above are met.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

The service treatment records show no complaint, diagnosis or 
treatment for a kidney disorder or for a hernia.  His December 
1971 separation examination report shows his abdomen and viscera 
to be normal as well as a normal genitourinary system.  At that 
time, the Veteran stated that he was in good health.  A January 
1972 urinalysis was noted to be negative.  

Private records show that the Veteran was treated in January 
1974.  He gave a history of a kidney infection in Korea in 1972.  
It was noted that Veteran complained of having some dysuria and 
that he has a family history of polycystic kidney disease.  The 
examiner noted some enlargement of the kidney on the right.  An 
IVP noted that same month showed polycystic kidney disease.  
Treatment continued thereafter.  

Private records show that in March 1998 the Veteran gave a 
history of kidney disease which was diagnosed at age 22.  

In an April 2006 letter a private doctor stated that the Veteran 
underwent a kidney transplant in August 2000 and that since that 
time he has undergone four surgeries to repair incisional/ventral 
hernias.  

In July 2006, the Veteran was granted disability benefits from 
the Social Security Administration (SSA).  The SSA identified 
several disabilities including status post kidney transplant with 
four ventral/incisional hernia repairs.  

The Veteran was examined by VA in July 2006.  The claims file was 
reviewed.  It was noted that the Veteran was placed on dialysis 
for two and a half years and had a transplant in August 2000.  It 
was also noted that the Veteran had an abdominal incision for his 
transplant in 2000 and that he developed a ventral hernia with 4 
repairs.  The Veteran was examined, and the assessment was, renal 
insufficiency with transplanted kidney and recurrent abdominal 
ventral hernia with lifting restrictions.  

Based on the evidence of record, the Board finds that service 
connection is not warranted for the Veteran's disorders.  First, 
there is no showing of either disorder in the service records.  
At separation, a urinalysis was negative.  A kidney disorder is 
shown on private treatment beginning in 1974, two years after 
service, and a hernia is not shown until 2000 over twenty years 
after service.  It is noted that the veteran reported in 1974 
that he was treated in Korea in 1972 for kidney disease.  There 
is no indication in the file that he did undergo such treatment; 
however if he did have treatment in service, at separation, no 
kidney disorder was found or confirmed on urinalysis.  Further no 
clinician has medically related either disorder to service.  

The only evidence associating the disorders with service is the 
assertion by the Veteran.  In this regard, the Board has 
considered the lay statements by the Veteran in support of the 
Veteran's claim.  The U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.   

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).  See Barr v. Nicholson, 21 Vet.  
App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki, 
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").  
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board finds that 
if Bethea applies to Court decisions, it is logical to apply the 
guidance set forth therein to those decisions of a superior 
tribunal, the Federal Circuit.

Here, the Board finds that, while the Veteran has asserted that 
his disorders are related to his military service, he has not 
demonstrated the medical knowledge required to establish an 
etiological nexus between his kidney disease or his abdominal 
hernia and his military service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  Therefore, 
although the statements of the Veteran in support of his claims 
have been given full consideration by the Board, they are not 
considered competent medical evidence and do not serve to 
establish a medical nexus between his disorders and his period of 
service.  

Further, to the extent that the Veteran's statements are offered 
as evidence of continuity of symptomatology, the Board 
acknowledges that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, regardless 
of the lack of contemporaneous  medical evidence.  See Buchanan 
v. Nicholson, supra.  As noted, in adjudicating his claims, the 
Board must evaluate the Veteran's credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v.  Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As 
noted, competency of evidence differs from weight and 
credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, supra; see also Cartwright v.  Derwinski, 2 Vet. App.  
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

In addition to the medical evidence, the Board has considered the 
Veteran's assertions, to the various effect that he had kidney 
disease in service and thereafter.  However, his statements do 
not provide any basis for allowance of the claim.  While the 
Board acknowledges that the Veteran is competent to provide 
evidence of his own experiences, the fact that the Veteran 's 
treatment records do not reflect a diagnosis of a kidney disease 
until 1974 or hernia until 2000, weighs heavily against the claim 
he now makes that he has had problems ever since service.  The 
Board is not holding that corroboration is required.  Rather, the 
Board finds his assertions to be less credible than the negative 
contemporaneous records.  The Board notes that symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.  However, with respect to a merits review, the 
lack of evidence of treatment bears on the credibility of the 
evidence of continuity.  As such, the Board finds that the 
probative evidence is against the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where Veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability). 

Further, the Board notes some inconsistencies in the Veteran's 
statements.  For example, when he was treated by a private 
examiner in 1989 it was noted that he had kidney disease for 14 
years.  Additionally, he testified that he was diagnosed with 
kidney disease in 1973; however in his September 2007 substantive 
appeal he stated that his treatment records are dated beginning 
in 1974.  These inconsistencies tend to undermine the credibility 
of his statements.  

The preponderance of the evidence is against finding that the 
Veteran's kidney disease and his abdominal hernias are 
etiologically related to active service.  The appeal is 
accordingly denied.  In making  this determination, the Board has 
considered the provisions of 38  U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of equipoise 
of positive and negative evidence  to otherwise grant the 
Veteran's claim.

As to the contention that the abdominal hernias are secondary to 
his kidney disease, the Board would point out that while the 
Veteran has been noted to have a kidney disorder, since service 
connection is not established for a kidney disorder any claim for 
entitlement to service connection for the abdominal hernia 
disorder on a secondary basis, would fail as a matter of law.  
See 38 C.F.R. § 3.310 (2010).  In that instance, the law, and not 
the evidence, is dispositive of the claim, and therefore the 
claim would be denied because of lack of legal merit or of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Therefore, the Board will not address the 
matter further.

Under these circumstances, the Board concludes that service 
connection for renal insufficiency with a transplanted kidney to 
include as due to exposure to Agent Orange and service connection 
for abdominal ventral hernia to include as secondary to exposure 
to Agent Orange and to include as secondary to kidney disease 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for renal insufficiency with a transplanted 
kidney to include as due to exposure to Agent Orange is denied. 

Service connection for abdominal ventral hernia to include as 
secondary to exposure to Agent Orange and to include as secondary 
to kidney disease is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


